DETAILED ACTION
	This application has been examined. Claims 21-42 are pending.  Claims 1-20 are cancelled.   
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Making Final
Applicant's arguments filed 12/27/2021 have been fully considered but they are moot in view of the new grounds for rejection.  
The claim amendments regarding -- ‘the in-band messages comprise identification data to be used by the network forwarding element circuitry in identifying, at least in part, one or more tasks associated with the in-band messages’   --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.   
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are moot in view of the new grounds for rejection. 
 
the in-band messages comprise identification data (Lee-Paragraph 62, The action included in the instruction may describe packet forwarding, packet modification, and group table processing. For example, the action may instruct a packet to be delivered to a group specifying additional processing. Here, a group may represent a set of actions for processing flooding and more complex forwarding , Paragraph 69, used for adding, deleting, or modifying flow entry or group entry of the OpenFlow table 121, configuring properties of ports in the switch 120)  to be used by the network forwarding element circuitry in identifying, at least in part, one or more tasks associated with the in-band messages. (Lee-Paragraph 60, When the matched flow entry is found, the switch 120 may execute an instruction related to the specific matched flow entry. Otherwise, when the matched flow entry is not found in a flow table, the switch 120 may forward a packet to the controller 110 via the OpenFlow channel 125, or may drop the packet.) 

 
 
Priority
	 This application claims benefits of priority from US Provisional Application 62/452364, filed January 31, 2017. 
 	The effective date of the claims described in this application is January 31, 2017.
 	 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21,33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,12  of U.S. Patent 10419366. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in the claims are substantially similar in scope and the differences in the scope of the claims would have been obvious to a person of ordinary skill in the networking art as obvious variations of the same invention.
 	The claim limitations in the instance Claims 21,33 are substantially disclosed by Claims 1,12 of US Patent 10419366. 
 	The Examiner notes wherein Claims 1,12 of US Patent 10419366 disclosed wherein ‘an acknowledgment second message is received from the remote controller to acknowledge the first message’ and further ‘write a set of flow entries to a set of message processing stages’.
 	However US Patent 10419366 does not disclose ‘modifying a format of the message to a format for the data-plane configurator to process’.
writing a set of flow entry messages’ may include ‘modifying the contents or the format of the messages’.  


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21,33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (USPGPUB 2017/0041209) further in view of Lee (USPGPUB 2015/0023147) further in view of Castaldelli (USPGPUB 2017/0085414).
In regard to Claim 21
Joshi Fig 9A,Paragraph 137, Paragraph 140 disclosed wherein he special-purpose network device 902 is often physically and/or logically considered to include: 1) a ND control plane 924 (sometimes referred to as a control plane) comprising the compute resource(s) 912 that execute the control communication and configuration module(s) 932A-R; and 2) a ND forwarding plane 926 (sometimes referred to as a forwarding plane, a data plane, or a media plane) comprising the forwarding resource(s) 914 that utilize the forwarding table(s) 934A-R and the physical NIs 916.
 The loopback may be implemented as an internal loopback either through a special port or one of the physical ports set in internal loopback mode, Paragraph 85, the loopback port 188, and the traffic shaper 186 (the combination of which may be referred to as a packet recirculation path) )     traffic management hardware for use in association with a switching fabric, the traffic management hardware to perform quality of service-related scheduling and queuing operations that permit desired forwarding element throughput (Joshi-Paragraph 80-83, a traffic shaper 186 may be utilized to delay the packet prior to making it accessible to the flow table 172…traffic shaper may be attached to the queue associated with the loopback port. Delay of the traffic shaper may be based on the implementation of the loopback port.) 
 and a data-plane configurator circuitry coupled to the configurable message processing circuits, (Joshi-Fig 9A,Paragraph 137, Paragraph 140 a ND forwarding plane 926 (sometimes referred to as a forwarding plane, a data plane)  wherein one or more of the configurable message processing circuits or the data-plane configurator circuitry are to:
 receive a message from either a control-plane processor or a remote entity; (Joshi-Paragraph 109, Paragraph 128, network device receives a packet from a SDN controller to monitor a path for a service between the network device and another network device. The packet may be a PACKET_OUT message in compliance with the OpenFlow standard ) 
wherein the network forwarding element circuitry is programmable by in-band messages (Joshi-Paragraph 72, The initial control packet may share a flow identifier with the one or more data traffic flows (e.g., carrying user traffic from the source network element to the destination network element) in the monitored tunnel, as the control packet is supposed to take the exactly same path as the traffic flows )  to be received by the network forwarding element circuitry from a remote-controller. (Joshi-Paragraph 109, Paragraph 128, network device receives a packet from a SDN controller to monitor a path for a service between the network device and another network device. The packet may be a PACKET_OUT message in compliance with the OpenFlow standard . The packet may specify the path to be monitored by identifying a DSCP bit for a tunnel sourced from the network device in the packet)

While Joshi substantially disclosed the claimed invention Joshi does not disclose (re. Claim 21) based on the message having been sent by a remote entity, modify a format of the message to a format for the data-plane configurator circuitry to process; 
and
provide acknowledgement of receipt of the message to the remote entity.
Lee Paragraph 83 disclosed wherein switch 330 receives the group modify prepare message from the controller 310, and verifies the command messages included in the group modify prepare message (S303).
Lee disclosed (re. Claim 21) based on the message having been sent by a remote entity, verify a format of the message to a format for the data-plane configurator  the switch 330 may transmit an acknowledgement (ACK) message (a group message whose type is set to `a ACK message`) including a verification result of the group modify prepare message to the controller 310 (S304). Here, the ACK message may include information on whether an error is found in the group modify prepare message (especially, in the command messages in the group modify prepare message). ) 
and
provide acknowledgement of receipt of the message to the remote entity. (Lee-Paragraph 84, the switch 330 may transmit an acknowledgement (ACK) message ) 
The Examiner notes wherein Lee is checking each command message according to the syntax and format required, and send an acknowledgement message such as when the error is indicating a syntax error. Lee disclosed wherein the switches 330a and 330b verify syntaxes of the received group modify prepare message, wherein the controller that is sending the command messages is then unable to implement the change process because the group command messages are cancelled and not executed by said switches 330a and 330b.

Joshi and Lee are analogous art because they present concepts and practices regarding configuration messaging protocols.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Lee into Joshi.  The motivation for the said combination would have been enable the controller to identify that there is not any error in the group modify prepare message based on the ACK message received from the switches 330a 
While Joshi-Lee substantially disclosed the claimed invention Joshi-Lee does not disclose (re. Claim 21) modify a format of the message to a format for the data-plane configurator circuitry to process.
Castaldelli Paragraph 18 disclosed a management-on-board agent executable at the network apparatus, wherein the management-on-board agent is configured to perform, when executed at the network apparatus, at least part of a management task on the network apparatus.
Castaldelli Paragraph 33-35 disclosed wherein management-on-board agent is enabled to correct syntax errors; check whether the single instruction is an allowed instruction;  and if the single instruction is a single apparatus-independent instruction whose format is unique for all network apparatuses of the communication network, translate the single instruction into a corresponding instruction compatible with the operating system of the network apparatus and directly executable by the network apparatus.
Castaldelli disclosed (re. Claim 21) modify a format of the message to a format for the data-plane configurator circuitry to process.( Castaldelli Paragraph 33-35, management-on-board agent is enabled to correct syntax errors; check whether the single instruction is an allowed instruction;  and if the single instruction is a single apparatus-independent instruction whose format is unique for all network apparatuses of the communication network, translate the single instruction into a corresponding instruction compatible with the operating system of the network apparatus and directly executable by the network apparatus. ) 

Joshi,Lee and Castaldelli are analogous art because they present concepts and practices regarding configuration messaging protocols.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Castaldelli into Joshi-Lee.  The motivation for the said combination would have been implement a management-on-board agent  configured to actively take part to some network management tasks, is capable of automatically adapting its behaviour in a dynamic way to changes occurring in the communication network (e.g. new types of events, new types of hardware, etc.), without requiring the intervention of an operator rewriting the agent logic. (Castaldelli-Paragraph 16)
In regard to Claim 33
Claim 33 (re. method) recites substantially similar claim limitations as Claim 21.  Claim 33 is rejected on the same basis as Claim 21.
Claim 22-25,28,31,34-36,38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (USPGPUB 2017/0041209) further in view of Lee (USPGPUB 2015/0023147) further in view of Castaldelli (USPGPUB 2017/0085414) further in view of Gasparakis (USPGPUB 2016/0191306).
In regard to Claim 22,34


Gasparakis Paragraph 25 disclosed a mechanism to enable NIC actions, such as rate limitation, access control lists (ACLs) and the like, according to user-defined protocols.
Gasparakis disclosed (re. Claim 22,34) wherein one or more of the configurable message processing circuits or the data-plane configurator are to: respond to the message by performance of one or more of: storage of access control lists (ACLs) in match action units of the configurable message processing circuits (Gasparakis-Paragraph 25, a mechanism to enable NIC actions, such as rate limitation, access control lists (ACLs)  according to user-defined protocols, Paragraph 34-35, AQ messages transmitted by the SDN controller module 302 are received in the compute node 104 via the management port 228 and transmitted to update the control module 236 for persistent instructions (e.g., firmware) 206. The update control module 236 processes the AQ message and, using protocol descriptors contained in the message, updates programmable protocol parser module 202 for persistent instructions (e.g., firmware) 206…If the update is successful, the persistent instructions (e.g., firmware) 206 transmits an acknowledgement signal through the update control module 236 via the management port 228 to the controller node 114. )     or set output rates for queues.
Joshi,Lee and Gasparakis are analogous art because they present concepts and practices regarding configuration messaging protocols.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Gasparakis into Joshi-Lee-Castaldelli.  The motivation for the said combination would have been enable provide administrators with improved flexibility in directing traffic to desired queues. From these queues traffic may be further directed to CPU Cores, NUMA Nodes, VMs and/or applications. Furthermore, in an SDN environment, a control plane having knowledge of the resources of a server (NUMA nodes, number of CPU cores, PCIe topology etc.), is able to direct traffic much more accurately and efficiently and maximize the use of resources. Moreover, actions such as ACL drops (i.e., pushing flows to an inactive queue that is not attended by higher level software) can be implemented alleviating concerns about denial of service (DoS) attacks. Furthermore, tag pushing and popping will be possible in hardware switches can add ("push"), remove ("pop") or modify single or multiple tags. (Gasparakis-Paragraph 44)

 In regard to Claim 23,35
Joshi-Lee-Castaldelli-Gasparakis disclosed (re. Claim 23,35) wherein one or more of the configurable message processing circuits or the data-plane configurator are to:
seq:32 ack:32 , Paragraph 39, parser collects protocol properties in block 508 by producing metadata (e.g., offset, instance number ) ,  Paragraph 42, As the validity of protocol sequence is determined, valid sequences may be used to update protocol sequences in block 540, while invalid sequences may be used to update a graph exception database in block 542 )
In regard to Claim 24
Joshi-Lee-Castaldelli-Gasparakis disclosed (re. Claim 24) wherein one or more of the configurable message processing circuits or the data-plane configurator are to generate and send an acknowledgment message (Lee-Paragraph 84, the switch 330 may transmit an acknowledgement (ACK) message )  to the message with a correct sequence number to the remote entity. (Gasparakis-Paragraph 38, seq:32 ack:32 , Paragraph 39, parser collects protocol properties in block 508 by producing metadata (e.g., offset, instance number ) ,  Paragraph 42, As the validity of protocol sequence is determined, valid sequences may be used to update protocol sequences in block 540, while invalid sequences may be used to update a graph exception database in block 542 ) 
In regard to Claim 25,36
Joshi-Lee-Castaldelli-Gasparakis disclosed (re. Claim 25,36) re-circulate the response message through the configurable message processing circuits until an acknowledgment message is received from the remote entity. (Joshi-Paragraph 87-Paragraph 88, the packet continues the cycling at network element 132 until the network controller notifies the source network element to terminate the packet recirculation ) 
While Joshi-Lee substantially disclosed the claimed invention Joshi-Lee does not disclose (re. Claim 25,36) at least one storage queue to store a response message to the received message.
Gasparakis Paragraph 29 disclosed wherein the administrative queue 216 (AQ) via update the control module 236, where the administrative queue 216 may be used for communications to store system-generated acknowledgement messages that message queuing or connector applications create.
Gasparakis disclosed (re. Claim 25,36) at least one storage queue to store a response message to the received message.(Gasparakis-Paragraph 29, the administrative queue 216 (AQ) via update the control module 236, where the administrative queue 216 may be used for communications to store system-generated acknowledgement messages that message queuing or connector applications create.)
  The motivation for the said combination would be similar to the motivation from Claim 22.

In regard to Claim 28,38
Joshi-Lee-Castaldelli-Gasparakis disclosed (re. Claim 28,38) wherein one or more of the configurable message processing circuits or the data-plane configurator are to:
seq:32 ack:32 , Paragraph 39, parser collects protocol properties in block 508 by producing metadata (e.g., offset, instance number ) ,  Paragraph 42, As the validity of protocol sequence is determined, valid sequences may be used to update protocol sequences in block 540, while invalid sequences may be used to update a graph exception database in block 542 ) and drop the message if the message is not valid. (Gasparakis-Paragraph 42, If an exception action is defined ("YES"), the parser performs the action in block 534. Possible actions comprise discarding or capturing the frame containing the sequence. ) 
The motivation for the said combination would be similar to the motivation from Claim 22.

In regard to Claim 31
While Joshi-Lee-Castaldelli substantially disclosed the claimed invention Joshi-Lee-Castaldelli does not disclose (re. Claim 31) wherein the remote entity comprises one or more servers.  
 Gasparakis disclosed (re. Claim 31) wherein the remote entity comprises one or more servers. (Gasparakis-Paragraph 22, controller node 114 may be embodied as any type of server (e.g., a SDN server, web server) ,Paragraph 44, From these queues traffic may be further directed to CPU Cores, NUMA Nodes, VMs and/or applications. Furthermore, in an SDN environment, a control plane having knowledge of the resources of a server (NUMA nodes, number of CPU cores  )
.

 
Claim 27,29-30,32,37,39-42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (USPGPUB 2017/0041209) further in view of Lee (USPGPUB 2015/0023147) further in view of Castaldelli (USPGPUB 2017/0085414) further in view of Bosshart (USPGPUB 2014/0334489).
In regard to Claim 30
While Joshi-Lee-Castaldelli substantially disclosed the claimed invention Joshi-Lee-Castaldelli does not disclose (re. Claim 30) a crossbar switching fabric to forward messages from ingress pipelines to egress pipelines.
Bosshart Figure 1, Paragraph 29 disclosed a hardware switch wherein match-action pipeline 100 may be shared by multiple input ports 110 by multiplexing those ports into the pipeline input 112 in round-robin fashion. When the pipeline 100 is finished processing, there are several options. Unicast packets, which have one destination, are put into an output queue for a single output port. Multicast packets are put into the queues 114 for several output ports, as described above. The pipeline 100 may choose to drop the packet and not output it to anywhere, or send it to the Openflow controller, which is in some ways similar to just another output port, but otherwise is not relevant to this discussion and won't be described further. These outcomes are all determined by table actions specifying an output port and queue. 
 In order to select a specific set of fields to match, at the input to each of the exact 404 and ternary 406 match tables is a crossbar 408 and 410. A crossbar 408 and 410 has a number of input fields and a number of output fields, where generally each output field can select any of the input fields. It is therefore a collection of multiplexers, one for each output field )  to forward. messages from ingress pipelines to egress pipelines. (Bosshart-Figure 1, Paragraph 29,hardware switch wherein match-action pipeline 100 may be shared by multiple input ports 110 by multiplexing those ports into the pipeline input 112 in round-robin fashion. When the pipeline 100 is finished processing, there are several options. Unicast packets, which have one destination, are put into an output queue for a single output port. Multicast packets are put into the queues 114 for several output ports.) 
Joshi,Lee and Bosshart are analogous art because they present concepts and practices regarding configuration messaging protocols.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Bosshart into Joshi-Lee-Castaldelli.  The motivation for the said combination would have been to implement a pipeline processor wherein ALL group buckets and egress match-action tables share common resources, and so the user can apportion them as desired between ALL group buckets and egress match-action tables. Note further that if Openflow table hardware resources are shared between the ingress match-action tables and the egress match-action tables (including ALL buckets), then the ALL group buckets are taken from a pool of even larger 
  
In regard to Claim 27,37
While Joshi-Lee-Castaldelli substantially disclosed the claimed invention Joshi-Lee-Castaldelli does not disclose (re. Claim 27,37) wherein the received message is to configure the configurable message processing circuits despite failure of a control-plane processor.
Bosshart Paragraph 8 wherein fast failover chooses the first bucket of the group which is associated with a live port. If a switch has the capability to detect when links to its neighbors are inoperative, and respond by marking them as not live, then failover groups immediately respond by sending packets to an alternative destination. This improves the responsiveness of OF switches to the hardware failures which inevitably occur in large systems.
Bosshart disclosed (re. Claim 27,37) wherein the received message is to configure the configurable message processing circuits despite failure of a control-plane processor.( Bosshart- Paragraph 8 wherein fast failover chooses the first bucket of the group which is associated with a live port. If a switch has the capability to detect when links to its neighbors are inoperative, and respond by marking them as not live, then failover groups immediately respond by sending packets to an alternative destination.)
Joshi,Lee and Bosshart are analogous art because they present concepts and practices regarding configuration messaging protocols.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Bosshart into Joshi-Lee-Castaldelli.  The motivation for the said combination would have been to implement a fast failover process to improve the responsiveness of OF switches to the hardware failures which inevitably occur in large systems.(Bosshart-Paragraph 8)
In regard to Claim 29,39
Joshi-Lee-Castaldelli disclosed (re. Claim 29,39) wherein the configurable message processing circuits comprise  a pipeline and the same  pipeline is to process both the received message (Joshi-Paragraph 26, network element detects that this is a loopback packet and hence will be inserted back to the packet process pipeline )  and an acknowledgement from the remote entity. (Lee-Paragraph 84, the switch 330 may transmit an acknowledgement (ACK) message )  
Bosshart disclosed (re. Claim 29,39)  an ingress pipeline. (Bosshart-Figure 1,Paragraph 47, ingress processor 102 implemented as a series of Openflow match and action stages 104, 106 and 108, and the egress processor 118 likewise implemented with a series of match and action stages 130, 132 and 134. ) 
The motivation for the said combination would be similar to the motivation from Claim 30.
In regard to Claim 32,40
 network element detects that this is a loopback packet and hence will be inserted back to the packet process pipeline , Paragraph 80,  traffic shaper 186)
While Joshi-Lee-Castaldelli substantially disclosed the claimed invention Joshi-Lee-Castaldelli does not disclose (re. Claim 32,40) wherein the configurable message processing circuits comprise an ingress pipeline, an egress pipeline.
Bosshart disclosed (re. Claim 32,40) wherein the configurable message processing circuits comprise an ingress pipeline, an egress pipeline,  (Bosshart-Figure 1,Paragraph 47, ingress processor 102 implemented as a series of Openflow match and action stages 104, 106 and 108, and the egress processor 118 likewise implemented with a series of match and action stages 130, 132 and 134. ) 
The motivation for the said combination would be similar to the motivation from Claim 30.

In regard to Claim 41,42
While Joshi-Lee-Castaldelli substantially disclosed the claimed invention Joshi-Lee-Castaldelli does not disclose (re. Claim 41,42) wherein the configurable message processing circuits comprise one or more match action units.
 
Bosshart disclosed (re. Claim 41,42) wherein the configurable message processing circuits comprise one or more match action units.(Bosshart-Paragraph 29, an ingress processor 102 with a number of Openflow Match-Action stages 104, 106 and 108 which implement the matching and resulting actions ) 

Joshi-Lee-Castaldelli-Bosshart disclosed (re. Claim 41,42)  configuring an action identifier (Lee-Paragraph 62, The action included in the instruction may describe packet forwarding, packet modification, and group table processing. For example, the action may instruct a packet to be delivered to a group specifying additional processing. Here, a group may represent a set of actions for processing flooding and more complex forwarding , Paragraph 69, used for adding, deleting, or modifying flow entry or group entry of the OpenFlow table 121, configuring properties of ports in the switch 120) of one or more match action units based on the configuration message. (Lee-Paragraph 60, When the matched flow entry is found, the switch 120 may execute an instruction related to the specific matched flow entry. Otherwise, when the matched flow entry is not found in a flow table, the switch 120 may forward a packet to the controller 110 via the OpenFlow channel 125, or may drop the packet.) 
 
The motivation for the said combination would be similar to the motivation from Claim 30.

Claim 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (USPGPUB 2017/0041209) further in view of Lee (USPGPUB 2015/0023147) further in view of Castaldelli (USPGPUB 2017/0085414) further in view of Gasparakis (USPGPUB 2016/0191306)  further in view of Joshi2 (USPGPUB 2018/0375755) further in view of Ishizuka (USPGPUB  2013/0100951). 
In regard to Claim 26
While Joshi-Lee-Castaldelli substantially disclosed the claimed invention Joshi-Lee-Castaldelli does not disclose (re. Claim 26) wherein a configurable message processing circuit is to maintain statistics relating to a number of times that the response message has recirculated and, after the response message has been recirculated a particular number of times, cause discard of the response message.
Joshi2 Paragraph 8 disclosed determining a packet identifier associated with the packet, determining a key based on the packet identifier associated with the packet, determining whether an entry associated with the key exists in a loop detection cache, updating a counter value associated with the entry in response to determining that the entry associated with the key exists in the loop detection cache, and determining that the packet is in a control path loop in response to determining that the counter value associated with the entry reaches a threshold value. 

Joshi2 disclosed (re. Claim 26) wherein a configurable message processing circuit is to maintain statistics relating to a number of times that the response message has recirculated. (Joshi2-Paragraph 8, determining a packet identifier associated with the packet, determining a key based on the packet identifier associated with the packet, determining whether an entry associated with the key exists in a loop detection cache, updating a counter value associated with the entry in response to determining that the entry associated with the key exists in the loop detection cache, and determining that the packet is in a control path loop in response to determining that the counter value associated with the entry reaches a threshold value. ) 

Joshi and Lee are analogous art because they present concepts and practices regarding configuration messaging protocols.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Joshi2 into Joshi-Lee-Castaldelli.  The motivation for the said combination would have been to implement a controller-side mechanism to detect runtime control path loops (e.g., caused by Packet-In and Packet-Out message inconsistencies). Embodiments make use of a unique packet identifier associated with each packet. The packet identifier is used to determine whether the same packet reaches the controller multiple times due to a loop. (Joshi2-Paragraph 32)
 
While Joshi-Lee-Castaldelli-Joshi2 substantially disclosed the claimed invention Joshi-Lee-Castaldelli-Joshi2 does not disclose (re. Claim 26) after the response message has been recirculated a particular number of times, cause discard of the response message.
Ishizuka Figure 6,Paragraph 69 disclosed wherein if the number of times of the re-requests for removal has reached a pre-set threshold value (Yes of step Ishizuka007), the processing rule removal re-request policy management unit 107 removes the processing rule (flow entry), re-requested for removal in step Ishizuka005, 
Ishizuka disclosed (re. Claim 26) after the response message has been recirculated a particular number of times, cause discard of the response message.(Ishizuka-Figure 6,Paragraph 68, If the number of times of the re-requests for removal has reached a pre-set threshold value (Yes of step Ishizuka007), the processing rule removal re-request policy management unit 107 removes the processing rule (flow entry), re-requested for removal in step Ishizuka005, from the removal request history management unit 106 (step Ishizuka008). This suppresses next and following re-requests for removal of the processing rule (flow entry). )  
Joshi,Lee and Ishizuka are analogous art because they present concepts and practices regarding configuration messaging protocols.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Ishizuka into Joshi-Lee-Castaldelli.  The motivation for the said combination would have been to reduce the probability of loop troubles caused by the combination of the persistent flow entries (processing rules) with the additional flow information set subsequently. (Ishizuka-Paragraph 16)
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444